                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 MICHAEL ALLEN BAKER,                             )
                                                  )
               Plaintiff,                         )
                                                  )
 v.                                               )       No.:         3:19-CV-522
                                                  )
 MONROE COUNTY JAIL, MONROE                       )       Judge Collier
 COUNTY SHERIFF, and MONROE                       )
 COUNTY, TN,                                      )
                                                  )
               Defendants.                        )

                                     MEMORANDUM

       The Court is in receipt of a pro se prisoner’s complaint under 42 U.S.C. § 1983 [Doc. 2]

and motion for leave to proceed in forma pauperis [Doc. 1].

I.     MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS

       It appears from Plaintiff’s motion for leave to proceed in forma pauperis that he lacks

sufficient financial resources to pay the filing fee. Accordingly, pursuant to 28 U.S.C. § 1915, this

motion [Doc. 1] is GRANTED.

       Because Plaintiff is an inmate in the Loudon County Jail, he is ASSESSED the civil filing

fee of $350.00. The custodian of Plaintiff’s inmate trust account is DIRECTED to submit to the

Clerk, U.S. District Court, 800 Market Street, Suite 130, Knoxville, Tennessee, 37902, as an initial

partial payment, whichever is the greater of: (a) twenty percent (20%) of the average monthly

deposits to Plaintiff’s inmate trust account; or (b) twenty percent (20%) of the average monthly

balance in his inmate trust account for the six-month period preceding the filing of the complaint.

28 U.S.C. § 1915(b)(1)(A) and (B). Thereafter, the custodian of Plaintiff’s inmate trust account is

directed to submit twenty percent (20%) of Plaintiff’s preceding monthly income (or income

credited to Plaintiff’s trust account for the preceding month), but only when such monthly income
exceeds ten dollars ($10.00), until the full filing fee of three hundred fifty dollars ($350.00) as

authorized under 28 U.S.C. § 1914(a) has been paid to the Clerk. 28 U.S.C. § 1915(b)(2).

       To ensure compliance with this fee-collection procedure, the Clerk is DIRECTED to mail

a copy of this memorandum and order to the custodian of inmate accounts at the institution where

Plaintiff is now confined. The Clerk is DIRECTED to furnish a copy of this order to the Court’s

financial deputy. This order shall be placed in Plaintiff’s prison file and follow him if he is

transferred to another correctional institution.

II.    SCREENING

       A.      PLAINTIFF’S ALLEGATIONS

       While housed at the Monroe County Jail, Plaintiff “[g]ot into it with Cap. Davis” [Doc. 2

at 3–4]. Plaintiff alleges that Captain Davis “had other inmates attack” Plaintiff, leading to

Plaintiff suffering a broken jaw and other injuries that required surgery at U.T. Hospital [Id.].

Plaintiff seeks monetary compensation for his pain and suffering [Id. at 5]. Named as Defendants

in this action are the Monroe County Jail, the Monroe County Sheriff, and Monroe County,

Tennessee [Id. at 3].

       B.      SCREENING STANDARD

       Under the Prison Litigation Reform Act (“PLRA”), district courts must screen prisoner

complaints and sua sponte dismiss any claims that are frivolous or malicious, fail to state a claim

for relief, or are against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and

1915A; Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal standard articulated by

the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell Atlantic Corporation v.

Twombly, 550 U.S. 544 (2007) “governs dismissals for failure state a claim under [28 U.S.C. §§

1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the language in Rule

12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an initial review

                                                   2
under the PLRA, a complaint “must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

at 570).

       Courts liberally construe pro se pleadings filed in civil rights cases and hold them to a less

stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520

(1972). However, allegations that give rise to a mere possibility that a plaintiff might later establish

undisclosed facts supporting recovery are not well-pled and do not state a plausible claim.

Twombly, 550 U.S. at 555, 570. Further, formulaic and conclusory recitations of the elements of

a claim which are not supported by specific facts are insufficient to state a plausible claim for

relief. Iqbal, 556 U.S. at 681.

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

deprived of a federal right by a person acting under color of state law. Braley v. City of Pontiac,

906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 does not itself create any

constitutional rights; it creates a right of action for the vindication of constitutional guarantees

found elsewhere”).

       C.       ANALYSIS

       First, a jail is not a “person” subject to liability under § 1983, and therefore, the Monroe

County Jail will be DISMISSED. See Watson v. Gill, 40 F. App’x 88, 89 (6th Cir. 2002) (holding

county jail is a department of the county and not a legal entity); Cage v. Kent Cty. Corr. Facility,

No. 96-1167, 1997 WL 225647, at *1 (6th Cir. May 1, 1997) (“[t]he district court also properly

found that the jail facility named as a defendant was not an entity subject to suit under § 1983”).

       Second, the Court finds that Plaintiff’s complaint contains no allegations of wrongdoing

by the Monroe County Sheriff, and therefore, Plaintiff has not stated a claim against this

Defendant. See Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (providing that “a

                                                   3
complaint must allege that the defendants were personally involved in the alleged deprivation of

federal rights” to state a claim upon which relief may be granted). Moreover, Plaintiff cannot seek

to impose liability on this Defendant based only on his status as Sheriff, as a court may not impose

liability under § 1983 based on theory of respondeat superior liability. See Shehee v. Luttrell, 199

F.3d 295, 300 (6th Cir. 1999). Accordingly, the Monroe County Sheriff will be DISMISSED.

       Finally, the Court notes that in order to hold Monroe County, Tennessee, responsible for

the behavior of its employees, Plaintiff must allege that some official custom or policy of the

County caused the alleged violation of his constitutional rights. See Monell v. Dep’t of Soc. Servs,

436 U.S. 658, 708 (1978) (Powell, J., concurring) (explaining a municipality can only be held

liable for harms that result from a constitutional violation when the underlying violation resulted

from “implementation of its official policies or established customs”). In this action, Plaintiff

states only that Captain Davis, who is not a party to this lawsuit, had inmates attack Plaintiff after

Plaintiff got into some sort of altercation with Captain Davis. He has not alleged any facts from

which this Court could infer that this alleged constitutional violation occurred pursuant to any

official custom or policy. Accordingly, Monroe County, Tennessee, will be DISMISSED.

III.   CONCLUSION

       For the reasons set forth above:

       1.      Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 1] will be
               GRANTED;

       2.      Plaintiff will be ASSESSED the civil filing fee of $350.00;

       3.      The custodian of Plaintiff’s inmate trust account will be DIRECTED to submit the
               filing fee to the Clerk in the manner set for above;

       4.      The Clerk will be DIRECTED to mail a copy of this memorandum and order to
               the custodian of inmate accounts at the institution where Plaintiff is now confined,
               and to the Court’s financial deputy;



                                                  4
5.    Plaintiff has failed to state a claim upon which relief may be granted under § 1983,
      and this action will be DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and
      1915A; and

6.    The Court will CERTIFY that any appeal from this action would not be taken in
      good faith and would be totally frivolous. See Fed. R. App. P. 24.


An appropriate order will enter.


                                            /s/_________________________ _
                                            CURTIS L. COLLIER
                                            UNITED STATES DISTRICT JUDGE




                                       5
